Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The “central control unit” limitations have been canceled from the claims. Therefore, the 35 USC 112 rejections have been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of transportation means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amanatiadis et al. (“Autonomous Vehicle Emergency Recovery Tool: A Cooperative Robotic System for Car Extraction,” 2015, see 892) in view of Zhong (US 20160117853 A1).

Regarding claim 1, Amanatiadis a method for operating a transport system for transporting a passenger motor vehicle (Pg. 1068, Fig. 11 teach an operational sequence diagram for vehicle lifting and extraction), the method comprising: 
assembling, based upon a received transport means request (Pg. 1069, Col 1 teaches a user selects the vehicle to be moved together with the selected form-up point, as well as the desired final vehicle extraction location), a plurality of transport means into a total set of transport means (Pg. 1061, Col 2 teaches an avert system including a deployment unit (DU) and four bogie units, wherein Pg. 1063, Col 1 teaches initially, the bogies are loaded on the deployment unit and joined into two different pairs, wherein Col 1065, Col 2 teaches the AVERT system is deployed alongside robots and equipment, wherein Pg. 1066, Col 2 teaches the deployment unit is a mobile robot that can tow the deployment unit), 
wherein each of the plurality of transport means are electric motor vehicles configured to move independently of one another and the total set of transport means is configured to transport the passenger motor vehicle (Pg. 1061, Col 2 teaches an avert system including a deployment unit (DU) and four bogie units, wherein Pg. 1063, Col 1 teaches the bogies are controlled autonomously and can either be joined as pairs while traveling or split into four units for lifting and extracting the vehicle, wherein Pg. 1063, Col 2 teaches the driving power of the bogie is totally installed because the bogies operate as a swarm, wherein the main drive system is a battery supply based set of distributed electrical drives, wherein Pg. 1066, Col 2 teaches the deployment unit is a mobile robot that can tow the deployment unit; see also: Pg. 1064); 
determining a number of transport means sufficient for carrying out the transport means request depending on the passenger motor vehicle to be transported and one or more transport starting locations (Pg. 1069, Col 1 teaches a user selects the vehicle to be moved together with the selected form-up point, as well as the desired final vehicle extraction location, wherein Pg. 1061, Col 2 teaches the EOD robot will move the deployment unit into a position that overlooks the vehicle and area to which vehicles will be extracted, wherein Pg. 1063, Cols 1-2 teaches the bogies are loaded onto the deployment unit and taken to a target location and the bogies are released, wherein the bogies face several constraints associated with under-riding a vehicle including the chassis clearance limits the under-ride type bogie system’s maximum height, as well as constraints related to the weight of lifting and moving vehicles including an overall load limit, as well as the vehicle’s track width, which constitutes a limiting measure for the bogie system’s maximum width, and wherein Pg. 1082, Col 1 teaches the bogie’s capability to lift vehicles has been verified using different tire sizes and weight combinations); 
selecting from the total set of transport means, a subset of transport means corresponding to the determined transport means number (Pg. 1063, Cols 1-2 teaches the bogies face several constraints associated with under-riding a vehicle including the chassis clearance limits the under-ride type bogie system’s maximum height, as well as constraints related to the weight of lifting and moving vehicles including an overall load limit, as well as the vehicle’s track width, which constitutes a limiting measure for the bogie system’s maximum width, and wherein Pg. 1082, Col 1 teaches the bogie’s capability to lift vehicles has been verified using different tire sizes and weight combinations), 
and autonomously conveying the subset of transport means to the one or more transport starting locations (Pg. 1063, Col 1 teaches the bogies gather at a predefined point near the deployment unit, wherein the bogies can either be joined as pairs while traveling, or split into four units for lift and extracting the vehicle, as well as in Pg. 1067, Col 1 & Figs. 9-10 teach rapid autonomous removal of the third-party vehicle including autonomous deployment of the bogies, as well as in Pg. 1068, Fig. 11 teaches the bogies are released, travel along a route to the form-up point, and then arrive at the form-up point (i.e. starting location); see also: Pg. 1059 Col 1, Pg. 1065 Fig. 7, Pg. 1083 Col 2),
wherein, after the one or more transport starting locations are reached (Pg. 1068, Fig. 11 teaches the bogies move along a route to the designated form-up point at the vehicle, as well as in Pg. 1063, Col 1 teaches the bogies travel in order to reach the form up point by either being joined as pairs while traveling, or splitting into four units for lifting and extracting the vehicle, as well as in as well as in Pg. 1067, Col 1 teaches rapid autonomous removal of a third-party vehicle and moving it swiftly away to a safe position; see also: Pg. 1059 Col 1, Pg. 1065 Fig. 7, Pg. 1083 Col 2),
transporting the2Application No.: 15/935,425Attorney Docket No.: 07780289USResponse to Office Action of December 15, 2021 passenger motor vehicle to one or more transport destination locations and (Pg. 1070, Col 1 “4.3” teaches the docked bogies proceed to lift the vehicle and move together to extract the vehicle along the preplanned path, as well as in Pg. 1063 Col 2 teaches each of the bogies are positioned underneath the target vehicle, docks the wheels of the vehicle, and lift it off the ground, wherein the bogies can lift and displace the vehicle, as well as in Pg. 1067, Col 1 teaches rapid autonomous removal of a third-party vehicle and moving it swiftly away to a safe position, wherein Figs. 9-10 of Pg. 1067 display teach the vehicle being moved is a BMW vehicle (i.e. passenger motor vehicle), as well as in Pg. 1059 Col 1 teaches the vehicles can be removed swiftly from the confined space in any direction to a safer disposal point; see also: Pg. 1063 Col 1, Pg. 1065 Fig. 7, Pg. 1067 Col 2, Pg. 1083 Col 2), 
after the one or more transport destination locations have been reached by the subset of transport means (Pg. 1074, Col 2 “5.3” teaches docking the vehicle, extracting the vehicle, and unloading the vehicle, wherein Pg. 1070, Col 1 “4.3” teaches the proposed extraction location has been reached with the extracted vehicle in a safe position, wherein the vehicle can be lowered and the bogies are recalled to the deployment unit; see also: Pg. 1065 Fig. 7, Pg. 1076, Col 2) 
the subset of transport means is canceled (Pg. 1074, Col 2 “5.3” teaches docking the vehicle, extracting the vehicle, and unloading the vehicle, wherein Pg. 1070, Col 1 “4.3” teaches the proposed extraction location has been reached with the extracted vehicle in a safe position, wherein the vehicle can be lowered and the bogies are recalled to the deployment unit; see also: Pg. 1065 Fig. 7, Pg. 1076, Col 2).
	Amanatiadis contemplates the limiting effect of batteries on the operations of the transportation means (see at least Pg. 1063). However, Amanatiadis does not explicitly teach wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means.
	From the same or similar field of endeavor, Zhong teaches wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a charging device for the transport means ([0178] teaches evaluating a particular trip safety based on the current battery power, wherein a UAV may be dynamically assigning a destination based on the remaining power of the UAV being sufficient to reach a particular destination or distance, wherein the battery power may be sufficient or insufficient to reach the particular destination, such as the home point, wherein the destination may be determined before the UAV has taken off, wherein [0181] teaches representing an amount of time before the UAV needs to return to the home point to ensure the destination can be reached safely based on the remaining power supply, wherein [0174] teaches the sequence of predetermined actions so as to return autonomously to a predetermined home point, which is the takeoff point, wherein [0207-0208] teaches calculating the proximity of the UAV to a plurality of waypoints, wherein the point includes the home point, and wherein [0221] teaches the system and methods described can be applied to movable objects including a ground vehicle or movable structure; see also: [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amanatiadis to incorporate the teachings of Zhong to include wherein, when selecting the subset of transport means, a suitability of the subset of transport means is evaluated including determining a distance of the one or more transport destination locations from a maintenance device and/or charging device for the transport means. One would have been motivated to do so in order to more usefully represent a vehicle’s ability to reach a particular destination or distance in a precise and real-time fashion, thereby allowing a user to make quicker decisions to ensure better safety (Zhong, [0180]).
Regarding claim 10, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 10, Amanatiadis teaches a transport system (Pg. 1061, Col 2 teaches an avert system including a deployment unit (DU) and four bogie units). Therefore, the rejection of claim 1, as being rejected over the combination of Amanatiadis in view of Zhong applies to claim 10.

Regarding claim 2, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein the transport means request specifies the passenger motor vehicle to be transported (Pg. 1067, Col 1 and Fig. 10 teach a typical extraction task would be to employ the AVERT for the rapid autonomous removal of a third-party vehicle, wherein the human operator identifies and designates the vehicle to be moved; see also: Pg. 1068-1069, Fig. 11), 
the one or more transport starting locations (Pg. 1063, Col 1 teaches the overall mission of the AVERT system includes the bogies traveling to the form up point, wherein Pg. 1069, Col 1 teaches the user selects the suspect vehicle and the form-up point, as well as the desired final vehicle extraction location), 
and the one or more transport destination locations (Pg. 1063, Col 1 teaches the overall mission of the AVERT system includes the bogies traveling to the form up point, wherein Pg. 1069, Col 1 teaches the user selects the suspect vehicle and the form-up point, as well as the desired final vehicle extraction location).  

Regarding claim 3, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein the subset of transport means is selected on the basis of quantity of energy needed for reaching the one or more transport destination locations and/or a respectively remaining residual quantity of energy of the transport means (Pg. 1063, Col 2 when displacing the lifted vehicle, the bogie’s total installed driving power is sufficient to move the hooked mass according to the commanded moving parameters, wherein each bogie has their own battery supply because they are capable of moving as swarm).  

Regarding claim 5, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein a time of arrival of the subset of transport means at the one or more transport starting locations is calculated and displayed (Pg. 1067, Col 2 teaches the first mission segment starts from the arrival to the incident zone until the time that the bogies are ready to be released, wherein Pg. 1077 teaches the AVERT system has a mechanism to synchronize them through using timestamps to messages published through each device, as well as in Pg. 1081 teaches the average time of execution for five bogie runs was averaged and displayed).  

Regarding claim 7, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein the subset of transport means jointly pick up and raise the passenger motor vehicle (Pg. 1070, Col 1 teaches the swarm of split bogies operate in synchronism to raise all four wheels of a vehicle, in unison, and lift the vehicle onto the bogies, which is then moved along the preplanned path).  

Regarding claim 8, the combination of Amanatiadis and Zhong teach all the limitations of claim 7 above.
Amanatiadis further teaches wherein, at least during the transport, the subset of transport means jointly pick up and raise the passenger motor vehicle autonomously and keep a constant distance between them (Pg. 1070, Col 1 teaches the swarm of split bogies operate in synchronism to raise all four wheels of a vehicle, in unison, and lift the vehicle onto the bogies, which is then moved along the preplanned path, wherein the vehicle is mechanically locked into the bogies; see also: Pg. 1077, 1082).  

Regarding claim 9, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein, after the transport, the subset of transport means is relocated separately and independently of one another to at least one further transport starting location (Pg. 1070, Col 1 teaches the swarm of bogies lift and move the vehicle, wherein the final phase of activity comprises the lowering of the vehicle, and the bogies recall to the deployment unit, wherein Pg. 1069, Col 1 teaches the operator is required to identify the suspect vehicle and the possible blocking vehicles, wherein the user selects both the form-up point and the desired final vehicle extraction point, such as in Pg. 1059 teaches routine users of car parks may further hamper efforts by inadvertently parking their vehicles in a way that blocks the access path to the suspect vehicle, wherein Pg. 1061, Col 1-2 teaches the AVERT system is capable of remote extraction of blocking vehicles that are tightly parked, as well as in Pg. 1085, Col 1 teaches the AVERT system is capable of extracting and removing blocking and suspect vehicles; see also: Pg. 1067; Examiner’s Note: After extracting the blocking vehicle, the AVERT system is capable of then extracting and removing the suspect vehicle(s).).

Regarding claim 11, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein each wheel of the passenger motor vehicle is associated with a different transport means of the subset of transport means (Pgs. 1062-1063, “3.2 Bogies” teaches the bogies provide the mobile docking and vehicle lifting mechanism for each of the four wheels of the vehicle, as well as in Fig. 3 of Pg. 1061 & Fig. 26 of Pg. 1082 teach and display each bogie lifts each wheel; see also: Pg. 1069, Figs. 4-5, 17).

Regarding claim 12, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
Amanatiadis further teaches wherein suitability of the subset of transport means is evaluated based on a type of the passenger motor vehicle (Pg. 1063, Cols 1-2 teaches the bogies are loaded onto the deployment unit and taken to a target location and the bogies are released, wherein the bogies face several constraints associated with under-riding a vehicle including the chassis clearance limits the under-ride type bogie system’s maximum height, as well as constraints related to the weight of lifting and moving vehicles including an overall load limit, as well as the vehicle’s track width, which constitutes a limiting measure for the bogie system’s maximum width, and wherein Pg. 1082, Col 1 teaches the bogie’s capability to lift vehicles has been verified using different tire sizes and weight combinations, as well as in Pg. 1063, Col 2 teaches the upper limit of the bogie is greater than the upper limit required by law for a passenger vehicle, as well as in Pg. 1084 Col 1 teaches despite the limiting size and payload constraints, the bogie framework structure has sufficient space for all components needed for driving and lifting the vehicle to be displaced).

Regarding claim 13, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
	 Amanatiadis further teaches wherein the type of the passenger motor vehicle is used to determine at least one of an allowed total weight (Pg. 1063, Col 1-2 teaches the bogies are loaded onto the deployment unit and taken to a target location and the bogies are released, wherein the bogies face several constraints associated with under-riding a vehicle including the weight of lifting and moving vehicles, as well as the vehicle’s track width, wherein the overall load limit has been set for the bogies, wherein Pg. 1083 teaches the maximum loading tests indicate a Rennault van having an empty gross weight of 2,240 kg, with 1,340 kg on the front axle and 900 kg on the rear axle, were tested and the lifting unit was fully able to expand and retract), a maximum axle load (Pg. 1063, Col 1-2 teaches the bogies are loaded onto the deployment unit and taken to a target location and the bogies are released, wherein the bogies face several constraints associated with under-riding a vehicle including the weight of lifting and moving vehicles, as well as the vehicle’s track width, wherein the overall load limit has been set for the bogies, wherein Pg. 1083 teaches the maximum loading tests indicate a Rennault van having an empty gross weight of 2,240 kg, with 1,340 kg on the front axle and 900 kg on the rear axle, were tested and the lifting unit was fully able to expand and retract), and dimensions of the passenger motor vehicle (Pg. 1063, Col 1-2 teaches the bogies are loaded onto the deployment unit and taken to a target location and the bogies are released, wherein the bogies face several constraints associated with under-riding a vehicle including the chassis clearance limits the under-ride type bogie system’s maximum height, as well as the vehicle’s track width, which constitutes a limiting measure for the bogie system’s maximum width).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amanatiadis et al. (“Autonomous Vehicle Emergency Recovery Tool: A Cooperative Robotic System for Car Extraction,” 2015, see 892) in view of Zhong (US 20160117853 A1) and further in view of Potter et al. (US 9786154 B1).

Regarding claim 6, the combination of Amanatiadis and Zhong teach all the limitations of claim 1 above.
However, Amanatiadis does not explicitly teach wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations, a confirmation request is carried out, wherein, when a confirmation follows the confirmation request, the subset of the transport means is conveyed to the one or more transport starting locations and, otherwise, the subset of transport means is canceled.  
From the same or similar field of endeavor, Potter teaches wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations (Col 2 lines 18-24 teach a communication related to emergency assistance request may be generated and sent to the driver involved in the accident, wherein the driver can approve or reject the request prior to being sent to an emergency service provider, wherein Col 12 lines 16-41 teach the request may be for towing and/or auto repair service providers; see also: Col 17 lines 9-29), 
a confirmation request is carried out (Col 3 lines 8-33 teach receiving a wireless communication from the driver indicating approval or modification of the emergency assistance, wherein the third party is notified of the requested emergency assistance in accordance with the emergency assistance as approved by the driver, as well as in Col 17 lines 9-29 teach the driver can accept the emergency assistance by making a selection via interface of the mobile device, wherein Col 12 lines 16-41 teach allowing the pre-selecting of towing service providers, wherein the driver may select a towing service and the device may notify the towing service of the request for immediate service, and wherein Col 6 lines 14-21 teach the other vehicles can be autonomous vehicles that are communicatively connected to the network), 
wherein, when a confirmation follows the confirmation request, the subset of the transport means is conveyed to the one or more transport starting locations and (Col 11 lines 63 to Col 12 line 15 teach the emergency responders, such as tow trucks, are deployed to the scene of the accident based on the customer’s control of the request, wherein the driver mobile device allows direct communication with emergency responders, wherein Col 3 lines 8-33 teach receiving a wireless communication from the driver indicating approval or modification of the emergency assistance, wherein the third party is notified of the requested emergency assistance in accordance with the emergency assistance as approved by the driver, Col 12 lines 30-42 teach the mobile application can present towing services to the insured, the insured can pick a towing service using the mobile device, then the towing service can be automatically notified of the request for immediate service, such as via wireless communication, and wherein Col 6 lines 14-21 teach the other vehicles can be autonomous vehicles that are communicatively connected to the network; see also: Col 17 lines 9-29, Col 23 lines 5-24),
otherwise, the subset of transport means is canceled (Col 3 lines 8-33 teach receiving a wireless communication from the driver indicating approval or modification of the emergency assistance, wherein the third party is notified of the requested emergency assistance in accordance with the emergency assistance as approved by the driver, wherein Col 19 lines 1-11 teach receiving, from the driver, rejection of the emergency assistance, as well as in Col 19 lines 50-62 teach receiving a wireless communication indicating a cancellation of the emergency assistance indicating assistance is not necessary; see also: Col 11 line 63-Col 12 line 15, Col 18 lines 18-31, Col 26 lines 27-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Amanatiadis and Zhong to incorporate the teachings of Potter to include wherein, prior to the conveyance of the subset of transport means to the one or more transport starting locations, a confirmation request is carried out, wherein, when a confirmation follows the confirmation request, the subset of the transport means is conveyed to the one or more transport starting locations and, otherwise, the subset of transport means is canceled.  One would have been motivated to do so in order to require much less time to request emergency assistance, thus enabling a prompt response by the appropriate personnel to complete their associated tasks quickly and efficiently (Potter, Col 18 lines 32-44). By incorporating the teachings of Potter, one would have been able to more effectively and efficiently allow a driver to communicate directly to emergency providers, thus saving time when it is of critical importance (Potter, Col 11 line 62-Col 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloomstrand et al. (US 20190385461 A1) discloses autonomous dolly and semi-trailer combinations
Yamada (US 20150274421 A1) discloses a robot capable of transporting objects that receives a request and can receive a cancelation of the request
McCabe (US 20120239224 A1) discloses a plurality of autonomous industrial vehicles that pick up a load, travel autonomously along an assigned path to a destination, and automatically unload equipment at the destination, wherein at the beginning of path assignment, the system can determine the measured amount of power used previously 
Raj (US 20160055743 A1) discloses a self-propelled carrier vehicle configured to carry a person and at least one vehicle
Kashiwazaki, Koshi, et al. (A car transportation system using multiple mobile robots: iCART II., 2011) discloses a plurality of transportation robots that convey a vehicle
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683